Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/209,465 filed on 12/04/2018. Claims 1-20 are pending in this communication.

Examiner’s Note
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-10, 12-16 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WOOLFORD; Jeffrey Scot, Pub. No.: US 2012/0323597 A1 in view of DATTA RAY; Partha, Pub. No.: US 2014/0380488 A1.

Regarding Claim 1, WOOLFORD discloses a method for 
… control of surgical network control and interaction, the surgical network comprising a surgical feedback system, the surgical feedback system comprising a surgical instrument, a data source, and a surgical hub configured to communicably couple to the data source and the surgical instrument, the surgical hub comprising a control circuit {ABS., [0016], “The local unit may also receive inputs from various monitors and medical devices, and all connections may be hardwired (as shown by the solid lines in FIG. 1) or wireless (as represented by the dashed lines in FIG. 1). The large screen multi-function color display (MFCD) situated in a prominent location in the operating theatre. The display must be large enough and situated to provide an easy to read, non-glare, crisp image of suitable size to be seen from any work station in the operative suite”. Examiner’s note: The local unit displays information after getting feedback from surgical equipment and other related information. Fig. 1 demonstrates the ‘surgical hub’ with processors and data memory to act as ‘control circuit’}, method comprising:
receiving, by the control circuit, information related to devices communicatively coupled to the surgical network {Fig. 2 & [0019], “the system is provided with access to a local area or wide area network to access and retrieve patient, procedure and other information from the system database, located on a local server and/or optionally on an offsite redundant or backup server”}; and
…
… surgical network {Figs. 1, 2 & [0019]} …
WOOLFORD, however, does not explicitly disclose
… adaptive control … adaptively controlling, by the control circuit, the surgical network based on the received information.
In an analogous reference DATTA RAY discloses
… adaptive control … adaptively controlling, by the control circuit, the … [system] based on the received information {Fig. 4A & claim 27, “A computer implemented method for adaptively adjusting control functions and settings at all hierarchical levels and time scales that is relevant to enterprise in a pervasively distributed architecture, self-similar or otherwise in structure and function, comprising enterprise operational technology (OT) systems, information technology (IT) systems, providing automated and dynamic protection to operation. … and using adaptive feedback for dynamically adjusting the control actions to effect elevated capability and actuating of controls”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify WOOLFORD’s technique of ‘surgical network healthcare data resource management’ to ‘dynamic/ adaptive feedback electronic control system’, as taught by DATTA RAY, in order to optimize real time data to function in a surgical operating room. The motivation is to a functional environment with patient centered 
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 2, WOOLFORD as modified by DATTA RAY discloses all the features of claim 1. The combination further discloses
further comprising transmuting, by the control circuit, to a display coupled to the surgical hub, the received information based on presence of an actionable aspect of a task {WOOLFORD: [0005], “one or more data modules containing patient information, medical records, medical procedures, and other information relevant to patient treatment and medical institution administration, a management or control module including software configured to permit and oversee data and information entry, retrieval, and display in various modes of the invention (including pre-procedure, intra-procedure, and post-procedure modes of operation), a primary display device, a sterile display assembly, a gesture-sensitive input device, various video cameras and microphones, and interfaces witl1 operating room monitors and other medical devices.” Examiner’s note: ‘transmuting’, in plain English, means downloading data}. 

Regarding Claim 3, WOOLFORD as modified by DATTA RAY discloses all the features of claim 1. The combination further discloses
automatically scaling, aligning, and organizing data received by the surgical hub, by the control circuit, based on predefined parameters within the surgical network before transmission of the information {WOOLFORD: [0085], “The physician has access to a standardized library of pre-approved checklists that they can modify to fit their own styles and expertise. Checklist customization can be to rearrange, add, delete, expand upon or otherwise change checklist steps within certain rules and parameters as determined by the … reviewing team”}; and
adaptively controlling, by the control circuit, the surgical network based on the received information {DATTA RAY: Fig. 4A & claim 27, “A computer implemented method for adaptively adjusting control functions and settings at all hierarchical levels and time scales that is relevant to enterprise in a pervasively distributed architecture, self-similar or otherwise in structure and function, comprising enterprise operational technology (OT) systems, information technology (IT) systems, providing automated and dynamic protection to operation. … and using adaptive feedback for dynamically adjusting the control actions to effect elevated capability and actuating of controls from the differential functional and structural mapping”}.

Regarding Claim 4, WOOLFORD as modified by DATTA RAY discloses all the features of claim 1. The combination further discloses
… surgical network based on surgical network {WOOLFORD: Figs. 1, 2 & [0019]}   …
validating, by the control circuit, the received information {DATTA RAY: [0019], “Perimeter, host, or application security based on passwords and digital certificates for authorization and authentication checks at an entry point, e.g. gateway to a network, port of a computer, or a remote call to an application”}; 
authenticating, by the control circuit, a source and integrity of the information {DATTA RAY: Figs. 6, 14 & [0032], “the synthesis process for security control measures comprises exploration of best composition of available standard security functions, such as authentication, encryption, etc.” …  [0166], “Control postures (617) as produced and adjusted by the control inference engine (614) are passed on to message security enhancement (626, 1405). Each monitored message (1402) is subjected to deep message inspection (1403) to determine if the message is trustworthy or not by checking both headers and payload content”}; and
adaptively controlling, by the control circuit {DATTA RAY: Fig. 4A & claim 27, “A computer implemented method for adaptively adjusting control functions and settings at all hierarchical levels and time scales that is relevant to enterprise in a pervasively distributed architecture, self-similar or otherwise in structure and function, comprising enterprise operational technology (OT) systems, information technology (IT) systems, providing automated and dynamic protection to operation. … and using adaptive feedback for dynamically adjusting the control actions to effect elevated capability and actuating of controls from the differential functional and structural mapping”}, the … [networked system], instrument, and cloud responses based on validation of the received information and authentication of the source and the integrity of the information {WOOLFORD: [0141], “Examples of potential threats include: [0150] Disabling security measures (integrity, confidentiality). [0151] Spoofing (authorization, authentication lead confidentiality, and potential privacy attacks)”}.

Regarding Claim 5, WOOLFORD as modified by DATTA RAY discloses all the features of claim 1. The combination further discloses
interpreting, the control circuit {WOOLFORD: [0037], “Operative Risk Mitigation (ORM) Page- This page collects data on each team member, via a brief questionnaire, to enable a unique real-time risk analysis indication to be displayed during the case”}, the received information to based on at least one function of at least one device including at least one data source not originating within the device {WOOLFORD: Fig. 2 & [0019], “the system is provided with access to a local area or wide area network to access and retrieve patient, procedure and other information from the system database, located on a local server and/or optionally on an offsite redundant or backup server”}; and
transmitting, by the control circuit, to a display coupled to the surgical hub, the interpreted information {WOOLFORD: [0037], “during the procedure, the color-coded ORM border indication, visible on every Intra-Operative/ Intra-Procedural page, progresses on an analog scale from minimal risk (shades of green), to moderate risk (shades of yellow) to severe risk (shades of red)”}.

Regarding Claim 6, WOOLFORD as modified by DATTA RAY discloses all the features of claim 1. The combination further discloses
further comprising modifying, by the control circuit, the surgical network or a device communicatively coupled to the surgical network based on machine learning analysis of performance and outcomes recorded by the surgical network over more than one surgical procedure {DATTA RAY: [0081], “Adding or modifying … process rules and/or their parameter settings to control .. security, efficiency, and effectiveness are other control measures that the synthesis engine can coordinate with rule and learning engines by using various machine learning techniques”}.

Regarding Claim 7, WOOLFORD as modified by DATTA RAY discloses all the features of claim 1. The combination further discloses
adjusting, by the control circuit, control programs of devices communicatively coupled to the surgical network based on stratified contextual data in addition to the received information {DATTA RAY: [0031], “Provide service resiliency by taking commensurate defensive and corrective action against the detected events on an ongoing basis, correlated with situational contexts, followed with a fine tuned change of control postures consistent with various security and operational blueprints, policies, and processes, as well as security and business rules”}.

Regarding Claim 8, WOOLFORD as modified by DATTA RAY discloses all the features of claim 1. The combination further discloses
adjusting, by the control circuit, a response of the surgical network to a sensed parameter {WOOLFORD: [0085], “The physician has access to a standardized library of pre-approved checklists that they can modify to fit their own styles and expertise. Checklist customization can be to rearrange, add, delete, expand upon or otherwise change checklist steps within certain rules and parameters as determined by the … reviewing team.” … [0087], “The local unit records the completion of each step along with a date-time stamp and other pertinent data. In certain steps, verbal or visual responses are required and the local unit records the critical audio or video for later processing and retrieval”}.

Regarding Claim 9, WOOLFORD as modified by DATTA RAY discloses all the features of claim 1. The combination further discloses
adjusting, by the control circuit, a response of the surgical network to an event based on a second pre-existing sensed step, situation, or parameter, or combinations thereof {WOOLFORD: [0085], “The physician has access to a standardized library of pre-approved checklists that they can modify to fit their own styles and expertise. Checklist customization can be to rearrange, add, delete, expand upon or otherwise change checklist steps within certain rules and parameters as determined by the … reviewing team.” … [0087], “The local unit records the completion of each step along with a date-time stamp and other pertinent data. In certain steps, verbal or visual responses are required and the local unit records the critical audio or video for later processing and retrieval”. Examiner’s note: getting feedback of }.

Regarding Claim 10, WOOLFORD as modified by DATTA RAY discloses all the features of claim 1. The combination further discloses
detecting, by the control circuit, security threat to the surgical network {DATTA RAY: Figs. 6, 14 & [0166], “Control postures (617) as produced and adjusted by the control inference engine (614) are passed on to message security enhancement (626, 1405). Each monitored message (1402) is subjected to deep message inspection (1403) to determine if the message is trustworthy or not by checking both headers and payload content. Then suspect messages are quarantined (1407) and archived for reporting and audit (1407). In addition, message related statistics are saved in the domain and security knowledgebase (1406)”}.

Regarding claim 12, claim 12 is claim to a method using the method of claim 1. Therefore, claim 12 is rejected for the reasons set forth for claim 1.

Regarding Claim 13, WOOLFORD as modified by DATTA RAY discloses all the features of claim 12. The combination further discloses
updating, by the control circuit, a control program of a device communicatively coupled the surgical system based on the received communicated recommendation {WOOLFORD: [0080], “All healthcare providers will be required to attend refresher training to review and update the most current system methodology as major software updates are available”. … [0085], “The physician has access to a standardized library of pre-approved checklists that they can modify to fit their own styles and expertise. Checklist customization can be to rearrange, add, delete, expand upon or otherwise change checklist steps within certain rules and parameters as determined by the … reviewing team. When a physician saves a customized checklist, it becomes open source among system subscribers, available in a user-defined library on a system server where another user can copy/modify the checklist. Examiner’s note: physician generated checklist of control procedures are updated by other users}.

Regarding Claim 14, WOOLFORD as modified by DATTA RAY discloses all the features of claim 12. The combination further discloses
analyzing, by the control circuit {WOOLFORD: [0037], “Operative Risk Mitigation (ORM) Page- This page collects data on each team member, via a brief questionnaire, to enable a unique real-time risk analysis indication to be displayed during the case”}, the received information data using a supervised learning technique {WOOLFORD: [0085], “The physician has access to a standardized library of pre-approved checklists that they can modify to fit their own styles and expertise. Checklist customization can be to rearrange, add, delete, expand upon or otherwise change checklist steps within certain rules and parameters as determined by the … reviewing team”. Examiner’s note: the reviewing team supervises the checklist}.

Regarding Claim 15, WOOLFORD as modified by DATTA RAY discloses all the features of claim 12. The combination further discloses
analyzing, by the control circuit {WOOLFORD: [0037], “Operative Risk Mitigation (ORM) Page- This page collects data on each team member, via a brief questionnaire, to enable a unique real-time risk analysis indication to be displayed during the case”}, the received information data using an unsupervised learning technique {WOOLFORD: [0085], When a physician saves a customized checklist, it becomes open source among system subscribers, available in a user-defined library on a system server where another user can copy/modify the checklist. Examiner’s note: physician generated checklist of control procedures are updated by other users, which is unsupervised}.

Regarding Claim 16, WOOLFORD discloses a method for 
… controlling a surgical network based on validating data purportedly generated in a surgical procedure, the surgical network comprising a medical hub, at least one remote server communicatively coupled to the medical hub, and a medical instrument communicatively coupled to the medical hub {ABS., [0016], “The local unit may also receive inputs from various monitors and medical devices, and all connections may be hardwired (as shown by the solid lines in FIG. 1) or wireless (as represented by the dashed lines in FIG. 1). The large screen multi-function color display (MFCD) situated in a prominent location in the operating theatre. The display must be large enough and situated to provide an easy to read, non-glare, crisp image of suitable size to be seen from any work station in the operative suite.” … Fig. 2 & [0019], “the system is provided with access to a local area or wide area network to access and retrieve patient, procedure and other information from the system database, located on a local server and/or optionally on an offsite redundant or backup server.” Examiner’s note: Fig. }, …, the method comprising:
receiving, by the server, information related to a surgical procedure from a device communicatively coupled to the surgical network {Fig. 2 & [0019], “the system is provided with access to a local area or wide area network to access and retrieve patient, procedure and other information from the system database, located on a local server and/or optionally on an offsite redundant or backup server”};
…
… surgical procedure… surgical network {Figs. 1, 2 & [0019]}  …
WOOLFORD, however, does not explicitly disclose
… the system is configured to access the data, validate the data to determine if the data is validly generated by the … [system] procedure, determine that the data contains at least one flaw or error, and improve data integrity by preventing the at least one flaw or error from being integrated into a larger dataset associated with the at least one remote server …
validating, by the server, the received information; and
… adaptively controlling … adaptively adjusting, by the server, the … [system] based on the received information.
In an analogous reference DATTA RAY discloses
… the system is configured to access the data, validate the data to determine if the data is validly generated by the … [system] procedure, determine that the data contains at least one flaw or error, and improve data integrity by preventing the at least one flaw or error from being integrated into a larger dataset associated with the at least one remote server {Figs. 6, 14 & [0166], “Control postures (617) as produced and adjusted by the control inference engine (614) are passed on to message security enhancement (626, 1405). Each monitored message (1402) is subjected to deep message inspection (1403) to determine if the message is trustworthy or not by checking both headers and payload content. Then suspect messages are quarantined (1407) and archived for reporting and audit (1407). In addition, message related statistics are saved in the domain and security knowledgebase (1406)”} …
validating, by the server, the received information {[0080], “Changes in control postures include, for example, lower level security control changes through modifications in encryption strength or number of authentication tokens, changes in macro level control functionalities, and configurations of security control methods and devices, such as firewalls, network demilitarized zones (DMZs), or service connectivity”}; and
adaptively adjusting, by the server, the … [system] based on the received information {Fig. 4A & claim 27, “A computer implemented method for adaptively adjusting control functions and settings at all hierarchical levels and time scales that is relevant to enterprise in a pervasively distributed architecture, self-similar or otherwise in structure and function, comprising enterprise operational technology (OT) systems, information technology (IT) systems, providing automated and dynamic protection to operation. … and using adaptive feedback for dynamically adjusting the control actions to effect elevated capability and actuating of controls from the differential functional and structural mapping”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify WOOLFORD’s technique of ‘surgical network healthcare data resource management’ to ‘dynamic/ adaptive feedback electronic control motivation is to a functional environment with patient centered information enhancement system offering healthcare providers a real-time, interactive interface. This technique ensures procedural accuracy with increased efficiency, resulting in significant and quantifiable patient safety in which each member of the team is trained to participate in the decision-making process based on data, procedures, and crisis management protocols presented on the interface advancements.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 20, WOOLFORD as modified by DATTA RAY discloses all the features of claim 16. The combination further discloses
receiving, by the server, a report of a malicious actor from another medical hub {DATTA RAY: [0166], “Then suspect messages are quarantined (1407) and archived for reporting and audit (1407). In addition, message related statistics are saved in the domain and security knowledge base (1406)”}.
	
Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over WOOLFORD; Jeffrey Scot, Pub. No.: US 2012/0323597 A1 in view of DATTA RAY; Partha, Pub. No.: US BALDONADO; George Michael et al., Pub. No.: US 2016/0164896 A1.

Regarding Claim 11, WOOLFORD as modified by DATTA RAY discloses all the features of claims 10 & 1. However, the combination does not exclusively disclose
escalating, by the control circuit, security responses to the security threat based on increasing severity levels of the security threat.
In an analogous reference BALDONADO discloses
escalating, by the control circuit, security responses to the security threat based on increasing severity levels of the security threat {[0033], “based on the inspected sequences of packets, once the IP traffic heuristics detects an intrusion, the IP traffic heuristics may then continue to escalate time-based IP traffic blocks or other remediation strategies against categorical host or hosts from which those packets originate from or are transmit to. This may be done based on the number of intrusions received, and/or the nature or rate of packets received over a time delta in relation thereof In one embodiment, the security device may identify and determine a pattern of intrusion packets to block and then determine a level of escalation for each detected pattern based on predefined and/or user definable rule sets. Accordingly, based on a number of intrusions for a set of packets, the IP traffic heuristics may block those packets”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify WOOLFORD’s technique (as modified by DATTA RAY) of ‘surgical network healthcare data resource management’ for ‘determining motivation is to prevent data intrusion in a surgical setup to apply intrusion detection and remediation which saves human life during an intense surgical procedure besides avoiding interruption causing wasting precious and expensive time of a surgical team.

Claims 17 & 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WOOLFORD; Jeffrey Scot, Pub. No.: US 2012/0323597 A1 in view of DATTA RAY; Partha, Pub. No.: US 2014/0380488 A1 and further in view of ARDEL; Ehud, Pub. No.: US 2016/0361070 A1.

Regarding Claim 17, WOOLFORD as modified by DATTA RAY discloses all the features of claim 16. The combination does not explicitly disclose
determining, by the server, the presence of a sequential trend or pattern in the received information that is common to surgical procedures.
In an analogous reference ARDEL discloses
determining, by the server, the presence of a sequential trend or pattern in the received information that is common to surgical procedures {[0159], “sensory data is compared to predefined patterns pre-identified in the database, optionally by using pattern recognition algorithms. In some embodiments, the database includes data related to mechanical aspects of bones, optionally human bones, such as size, and/or length, and/or width, and/or radius”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify WOOLFORD’s technique (as modified by DATTA RAY) of ‘surgical network healthcare data resource management’ for ‘saving surgical motivation is to prevent data intrusion in a surgical setup to apply intrusion detection and remediation which saves human life during an intense surgical procedure besides avoiding interruption causing wasting precious and expensive time of a surgical team.

Regarding Claim 19, WOOLFORD as modified by DATTA RAY discloses all the features of claim 16. The combination does not explicitly disclose
analyzing, by the server, the received information to determine the presence of a sequential trend or pattern in the received information that is unique to a type of surgical procedure that purportedly occurred when the received information was generated.
In an analogous reference ARDEL discloses
analyzing, by the server, the received information to determine the presence of a sequential trend or pattern in the received information that is unique to a type of surgical procedure that purportedly occurred when the received information was generated {[0182], “the surgeon configures the controller prior to the surgery start, optionally with the specific information of the patient information and/or surgery type, such that the controller will know what pattern to track”}.

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over WOOLFORD; Jeffrey Scot, Pub. No.: US 2012/0323597 A1 in view of DATTA RAY; Partha, Pub. No.: US 2014/0380488 A1 and further in view of BROWN; Theresa et al. Pub. No.: US 2010/0179831 A1.

Regarding Claim 18, WOOLFORD as modified by DATTA RAY discloses all the features of claim 16.  The combination does not explicitly disclose
identifying, by the server, an encrypted validation key associated with a device communicatively coupled to the surgical network.
In an analogous reference BROWN discloses
identifying, by the server, an encrypted validation key associated with a device communicatively coupled to the surgical network {Fig. 1 & [0037], “By limiting access control (for example, encryption key validation) to a hardware component directly affiliated with the data storage subsystem network 120 and storage devices 125, the security of the medical data is greatly improved”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify WOOLFORD’s technique (as modified by DATTA RAY) of ‘surgical network healthcare data resource management’ to ‘use encryption validation key for a device’ by BROWN to keep surgical data secure. The motivation is to prevent data intrusion in a surgical setup to apply intrusion detection and remediation which saves human life during an intense surgical procedure besides avoiding interruption causing wasting precious and expensive time of a surgical team.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491